Citation Nr: 0918077	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to undiagnosed illness.

5.  Entitlement to service connection for fatigue, sleep 
loss, and joint pain, to include as due to undiagnosed 
illness.

6.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to January 
1990, November 1990 to May 1991, October 2001 to May 2002, 
and from July 2002 to October 2003.  He also had subsequent 
service with the Army National Guard, which included active 
duty for training (ACDUTRA) in 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and October 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The issue of service connection for fatigue, sleep loss, and 
joint pain, to include as due to undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Chondromalacia patella of the left knee had its onset 
during active military service.

2.  The Veteran has PTSD that is associated with his military 
service.

3.  Tinnitus had its onset during active service.

4.  The record reflects objective evidence of the medically 
unexplained chronic multisymptom illness of IBS.

5.  The Veteran's tinea pedis does not affect at least 5 
percent of the entire body or of the exposed areas affected 
and does not require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  Chondromalacia patella of the left knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.304(f) 
(2008).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  IBS was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

5.  The criteria for an initial compensable rating for tinea 
pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claim for an increased rating for tinea pedis 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Since the Board has 
granted service connection for chondromalacia patella of the 
left knee, PTSD, tinnitus, and IBS, any failure to notify 
and/or develop these claims cannot be considered prejudicial 
to the Veteran.

VA also has a duty to assist the Veteran in the development 
of the claim for an initial increased rating.  This duty 
includes assisting the Veteran in the procurement of service 
treatment records and pertinent post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records are associated with the claims folder, as are post-
service VA and private medical examination reports and 
treatment records.  In addition, neither the Veteran nor his 
representative has identified any relevant record or document 
that has not been obtained or that is not adequately 
addressed in records or documents already associated with the 
claims folder.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  




II. Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service treatment records from December 1989 reflect that the 
Veteran fell on his left knee about three days earlier and 
that he still had stiffness and pain.  Examination revealed a 
tender patella and that gait was definitely reduced.  The 
assessment was patella contusion of the left knee.  
Separation examination in May 1991 revealed that the Veteran 
reported a history of a "trick" or locked knee.  In the 
summary of defects, the Veteran indicated that his left knee 
ached at times.  

VA examination records from March 1994 reflect that the 
Veteran complained of bilateral knee pain for the previous 
year and a history of previous left knee sprain.  

Private treatment records from November 2000 reflect that the 
Veteran reported gastrointestinal (GI) symptoms. 

Private treatment records from July 2001 reflect that 
magnetic resonance imaging (MRI) revealed what appeared to be 
a horizontal tear of the anterior meniscus without any other 
abnormality.  The assessment was left knee ilio tibial band 
syndrome and although there appeared to be a horizontal tear 
by MRI findings, this was not found to be consistent with 
clinical examination.  

Service treatment records from August 2003 reflect a 
diagnosis that included gastroenteritis and possible milk 
intolerance.  

VA stomach examination in February 2004 noted that the 
Veteran had served in the Army National Guard since 1989, and 
that he was a Desert Storm and Iraqi Freedom Veteran.  The 
Veteran reported that in 1991, he developed GI symptoms with 
abdominal pain and cramping.  Symptoms had continued off and 
on since.  The Veteran believed that his symptoms were 
aggravated during his last assignment to Iraq in 2003 and 
that his primary symptoms persisted at the present time.  
Other medical problems included locking of the knee, joint 
pain, question anxiety disorder, insomnia, and tinnitus.  The 
impression included undiagnosed medical illness, question 
gastritis, question gastrocolitis, gastroesophageal reflux 
disease (GERD), question of chronic anxiety, and undefined 
precordial rash.  

VA joints examination in February 2004 revealed the Veteran 
presented with multiple complaints, including arthralgia and 
heartburn, anxiety, and poor sleep.  The Veteran reported a 
history of GI problems, aches and pains in his knees and 
lateral hip area, poor sleep and anxiety.  He denied any 
early morning fatigue.  He stated that the arthralgias, 
anxiety, and poor sleep had been with him since 1991 but were 
progressively getting worse.  He denied a history of rash 
except for fungus infection in his groin or athlete's foot in 
the past.  His main complaint was poor sleep and at times 
nightmares about the Iraq War.  He had a lot of friends 
during the war.  The diagnosis was history of periodic aches 
and pains in his knees and lateral hip area greater 
trochanteric bursitis and poor sleep with history of IBS as 
by history.  No significant syndrome associated with 
depression was noted at this time, but the examiner noted 
that there was IBS and poor sleep associated with anxiety and 
nightmares with aches and pains in some joints, mostly 
consistent with undiagnosed illness associated with the Gulf 
War.  

VA audiological examination in February 2004 revealed that 
the Veteran reported a subjective hearing loss and periodic, 
bilateral high-pitched ringing tinnitus which began within 
the past year and occurred daily.  He served in Operation 
Desert Storm for 6 months (military police) and reported 
exposure to explosions and gunfire.  He recalled suffering 
from temporary tinnitus several times during this period.  He 
was called to active duty again immediately following 
9/11/01, and was active for two years.  He noted additional 
exposure to firearms, explosions, and diesel generators which 
were 25 feet from his tent.  He did acknowledge that he had 
been exposed to noise as a Federal Agent at the training 
center firing range.  The examiner indicated that she was 
unable to offer an opinion regarding etiology of the 
Veteran's tinnitus without a claims file review.  

VA mental disorders examination in February 2004 revealed 
that the Veteran remained in active status with the Army 
National Guard.  He had been activated at least 4 times, the 
most recent being in October 2003.  In 1991, as a military 
police officer, he rode with convoys of military going to the 
battle line, first in Kuwait and then into Iraq.  During this 
time, he reported witnessing a great deal of battle carnage, 
including removal of burned vehicles to the side of the road.  
He witnessed Iraqi and American casualties.  He stated that 
there were times when he was subjected to sniper fire while 
in Iraq.  The examiner stated that based on the reports of 
his combat and war experiences in both Desert Storm and Iraqi 
Freedom, the Veteran appeared to meet the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) stressor 
criteria for PTSD.  The Axis I diagnosis was PTSD, acute and 
moderate in degree.  In summary, the examiner noted that the 
Veteran had had two, six month tours in a war zone, one in 
Desert Storm, and the other recently in Iraqi Freedom.  The 
examiner believed that the Veteran had some symptoms of PTSD 
following Desert Storm but that after Iraqi Freedom, his 
symptoms had intensified and he was currently having active 
symptoms of PTSD.  His PTSD symptoms were noted to be 
actively affecting his interpersonal relationships and his 
social life at the present time. 

In a VA treatment record, dated in April 2006, the February 
2004 VA audiological examiner continued to assert that she 
was unable to provide an opinion with respect to the etiology 
of the Veteran's tinnitus without resorting to mere 
speculation.  She indicated that the claims file did not 
reflect any service medical records or relevant post-service 
medical records.  

Military clinical records from October 2006 reflect the 
Veteran's receipt of treatment for bilateral knee pain, left 
greater than the right, reportedly sustained as a result of 
marching and running during ACDUTRA.  It was noted that the 
Veteran had a history of bilateral knee pain.  The impression 
was chronic left knee pain aggravated during his training at 
Fort Leonard Wood, Missouri, left knee giving way, rule out 
ligamentous derangement.  MRI at this time was interpreted to 
reveal an impression of patellofemoral change.  

VA joints examination in May 2007 revealed that the Veteran 
had recently undergone an officer's basic training course 
from June to October 2006.  From running essentially every 
day of the week, both of his knees were reportedly in some 
pain from time to time.  He also had to participate in ruck 
marches on an almost daily basis and fell on his knee with 
"mild abrasions, ecchymosis at the distal patella."  
Currently, he reported a tingling sensation on the lateral 
aspect of his left knee to the lateral aspect of his foot.  
He also noted that the left had "gotten weak," and that his 
left knee would go numb with sitting for 30 or 40 minutes.  
The assessment was anterior knee pain syndrome 
(chondromalacia patellae) bilateral knees, left worse than 
the right.  

VA psychological consultation in June 2007 revealed an 
assessment of psychological trauma, not otherwise specified, 
PTSD, and dysthymia.  Primary care consultation revealed that 
the Veteran's problems included insomnia, bilateral knee 
pain, left worse than the right, diagnosed as chondromalacia 
patellae by orthopedics, dermatitis, and chronic diarrhea, 
with intermittent severe abdominal cramps and intermittent 
mild GERD symptoms.  Past medical history included tinnitus 
and PTSD.  The assessment included chronic PTSD symptoms, 
chronic IBS symptoms dating back to military service, 
bilateral knee pain suggestive of chondromalacia patellae, 
and tinnitus.  

VA audiological examination in September 2007 revealed that 
the Veteran reported that tinnitus was bilateral, fairly 
constant, and occasionally worse in the right ear.  

VA treatment records from October 2007 and January 2008 
reflect additional diagnoses of left chondromalacia patella.  
In March 2008, there was a diagnosis of IBS.  

At the Veteran's hearing before the Board, the Veteran 
testified that his tinnitus began all the way back to Desert 
Storm, at which time he was exposed to field artillery 
explosions (transcript (T.) at p. 7).  His bouts with IBS 
also began during Desert Storm, as did his problems with lack 
of sleep, fatigue, and joint pain (T. at pp. 11-15).  There 
had been a diagnosis of PTSD (T. at p. 20).  The Veteran also 
stated that he had had a continuing left knee problem since 
an injury in basic training in 1989 (T. at pp. 24-25).  

The Veteran's DD 214s from his various periods of active 
service reflect that he is a Veteran of both Desert Storm and 
Iraqi War.  It also reflects that he was the recipient of the 
Bronze Star Medal, albeit without the "V" device. 


        A.  Left knee chondromalacia patella

The service treatment records document an initial in-service 
injury to the Veteran's left knee in December 1989.  The 
injury was directly to the patella and at the time of the 
Veteran's separation examination from his first period of 
active service in 1991, the Veteran reported a history of a 
"trick" or locked knee, and in the summary of defects, he 
noted that his left knee ached at times.  Moreover, VA 
examination records from March 1994 reflect that the Veteran 
complained of bilateral knee pain for the previous year and a 
history of previous left knee sprain, and in July 2001, there 
was an assessment of left knee ilio tibial band syndrome.  
The Veteran also continued to complain of continuing left 
knee pain at the time of his VA joints examination in 
February 2004, and October 2006 military clinical records 
reflect his history of left knee pain and the aggravation of 
this condition with respect to his ACDUTRA with the National 
Guard in 2006.  Finally, since May 2007, the Veteran has 
carried a diagnosis of left chondromalacia patella.  

There is no medical opinion directly linking the Veteran's 
left chondromalacia to the Veteran's active service.  
However, based on contemporaneous records documenting injury 
to the left knee in service in December 1989 and continuing 
periodic treatment for left knee problems thereafter, the 
Board finds the Veteran's report of continuity of 
symptomatology since service is credible.  Thus, given this 
documented treatment history and the Veteran's credible 
statements of continuing left knee discomfort, there is 
reasonable evidence that there has been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000.  Consequently, the Board finds that giving 
reasonable doubt in favor of the Veteran, service connection 
for left chondromalacia patella is warranted.  38 U.S.C.A. 
5107; 38 C.F.R. § 3.102.


        B.  PTSD

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  

Where the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  

The Board has reviewed the evidence of record and finds that 
the record contains a February 2004 VA mental disorders 
examiner's diagnosis of PTSD that is in sufficient accordance 
with DSM-IV, and based on the Veteran's report that as a 
military police officer, he rode with convoys of military 
going to the battle line, first in Kuwait and then into Iraq, 
witnessed a great deal of battle carnage, including removal 
of burned vehicles to the side of the road and Iraqi and 
American casualties, and was subjected to sniper fire while 
in Iraq.  Thus, to the extent this medical evidence indicates 
a current finding of PTSD, the Board finds that the initial 
requirement for a grant of service connection for PTSD has 
been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  VA must 
first determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).  

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the Veteran served in 
combat.  Such requirement may be met either by the award o a 
combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the Veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); see also Cohen v. Brown, 
supra.  

Initially, while the Veteran received the Bronze Star Medal, 
there is no indication that it was accompanied by a "V" 
device for valor, and there is otherwise no indication that 
the Veteran was awarded any combat citations.  Moreover, 
there is not service evidence to demonstrate that the Veteran 
personally engaged in combat.  However, the Board has 
carefully reviewed the basis for the Veteran's receipt of the 
Bronze Service Medal, and notes that it was in part based on 
the Veteran's assistance in combat operations and raids 
conducted to locate enemy forces and weapons cashes during 
Operation Iraqi Freedom.  Accordingly, the Board finds that 
the Veteran's reported stressor of riding with convoys of 
military going to the battle line into Iraq, and being 
exposed to the casualties of war, has been verified.  

The Board also notes that the February 2004 VA mental 
disorders examiner has already found that the Veteran's 
exposure to this claimed stressor was sufficient to support a 
diagnosis of PTSD, and that under the criteria set forth in 
DSM-IV, an individual may have PTSD based on exposure to a 
stressor or stressors that would not necessarily have the 
same effect on almost everyone.  Therefore, since there is 
corroborating evidence that the Veteran experienced a 
significant stressor in service, and such stressor has been 
found to support a diagnosis of PTSD, the Board finds that 
service connection for PTSD is warranted.  


        C.  Tinnitus

VA audiological examination in February 2004 revealed that 
the Veteran reported a subjective hearing loss and periodic, 
bilateral high-pitched ringing tinnitus which began within 
the past year and occurred daily.  He served in Operation 
Desert Storm for 6 months (military police) and reported 
exposure to explosions and gunfire.  He recalled suffering 
from temporary tinnitus several times during this period.  He 
was called to active duty again immediately following 
9/11/01, and was active for two years.  He noted additional 
exposure to firearms, explosions, and diesel generators which 
were 25 feet from this tent.  He did acknowledge that he had 
been exposed to noise as a Federal Agent at the training 
center firing range.  

In addition, VA audiological examination in September 2007 
revealed that the Veteran reported that tinnitus was 
bilateral, fairly constant, and occasionally worse in the 
right ear, and at the time of his hearing before the Board, 
he reported intermittent tinnitus ever since Desert Storm.  

Service treatment records do not reflect any complaints or 
treatment for tinnitus.  There is also no medical evidence 
associating the Veteran's tinnitus with service.  However, 
the Veteran is competent to report having experienced 
periodic ringing in his ears, and there is no reason to doubt 
his credibility in this regard.  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  There are also complaints of tinnitus 
over the previous year at the Veteran's February 2004 VA 
audiological examination, which, itself, is approximately 
five months after the Veteran's separation from his last 
period of active service.  Thus, given the subjective nature 
of this disability, the fact that the Veteran is competent to 
report having experienced continuing periodic tinnitus since 
Desert Storm, and the short period of time between his last 
period of service and his complaints in February 2004, the 
Board finds that there is reasonable evidence that there has 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000.  Thus, the Board will also 
give the Veteran the benefit of the doubt as to this claim, 
and find that service connection is also warranted for 
tinnitus.  


        D.  IBS

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2008); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board would like to further point out that, on December 
27, 2001, the President signed into law H.R. 1291, the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976, which contains, among other 
things, new provisions relating to Persian Gulf War veterans. 
Section 202 of the new statute expands compensation 
availability for Persian Gulf vets to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, in addition to any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
These changes were effective on March 1, 2002.

With respect to the Veteran's claim for service connection 
for IBS, it is clear that the Veteran's numerous GI symptoms 
with abdominal pain and cramping have been demonstrated to be 
chronic, continuing, and representative of significant 
disability.  
The record further indicates that the Veteran's GI symptoms 
have most recently been diagnosed as IBS, without conclusive 
pathophysiology or etiology.  

Accordingly, the Board finds that the evidence therefore 
supports the grant of service connection for IBS as a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms.  38 C.F.R. 
§ 3.317(a)(2)(i)(B) (2008).  


III.  Entitlement to an initial compensable rating for tinea 
pedis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  See 
38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the Veteran's claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability evaluation 
is initially assigned, separate ratings should be considered 
for separate periods of time, known as staged ratings).  

VA skin diseases examination in February 2004 revealed that 
sometime during Desert Storm, the Veteran noted burning, 
itching, and malodor of the feet.  He saw the medic who gave 
him powder with some relief.  Since discharge, the condition 
had come and gone with treatment.  He currently used 
clotrimazole cream and powder.  On examination at this time, 
there was some scaling in the third and fourth pedal web 
spaces bilaterally.  The groins were clear at this time.  The 
diagnosis was tinea pedis and history of tinea cruris.  

At the Veteran's hearing before the Board in March 2009, the 
Veteran testified that he had used Clotrimazole, Cortisone, 
and Lamisil for his athlete's foot, and that his treatment 
had been through VA (T. at pp. 4-5).  He used the cream on a 
daily basis, noting that if he missed a couple of days, there 
would be a flare-up (T. at p. 5).  It was mostly in between 
his outer toes (T. at p. 6).  It would also worsen with 
perspiration (T. at p. 6).  

38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 (2008) provides 
that tinea pedis should be rated as disfigurement of the 
head, face, or neck under DC 7800; as a scar under DC 7801, 
7802, 7803, 7804, or 7805; or as dermatitis or eczema under 
DC 7806, depending upon the predominant disability.  DC 7806 
is the only diagnostic code applicable in this case, as there 
is no evidence of scarring and the affected parts are the 
feet.  

Under DC 7806, dermatitis or eczema is assigned a 
noncompensable rating where the condition affects less than 5 
percent of the entire body, or less than 5 percent of the 
exposed area affected, and no more than topical therapy has 
been required during a twelve month period; a 10 percent 
rating is assigned where the condition affects 5 to 20 
percent of the entire body, or 5 to 20 percent of the exposed 
areas affected, or required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
for a total duration of less than six weeks during a twelve 
month period; and a higher rating is assigned where a greater 
percentage of area is affected by the condition or the need 
for systemic therapy was longer in duration.

The Veteran's tinea pedis does not affect at least 5 percent 
of the entire body or of the exposed areas affected and does 
not require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Rather, 
the tinea pedis affects only the area between his outer toes, 
and there is no indication that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required.  To the contrary, the Veteran has indicated that he 
uses topical creams.  See Hearing transcript, page 4.  
Accordingly, the preponderance of the evidence is against the 
claim under the applicable criteria.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
tinea pedis produce periodic itching and burning with some 
scaling in the third and fourth pedal web spaces bilaterally.  
Such impairment is contemplated by the applicable rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disabilities.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


ORDER

Service connection for chondromalacia patella of the left 
knee is granted.

Service connection for PTSD is granted.  

Service connection for tinnitus is granted.

Service connection for IBS is granted.

Entitlement to an initial compensable rating for tinea pedis 
is denied.


REMAND

Service connection for disability manifested by fatigue, 
sleep loss, and joint pain 

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration. 

The evidence reflects multiple complaints of sleep 
disturbance, fatigue, and pain in multiple joints (i.e., 
knees, back, shoulders, ankles, and hips).  Some of these 
complaints have been attributed to known diagnoses, such as 
the left knee chondromalacia, trochanteric bursitis of the 
hips, and sleep disturbance attributed to PTSD.  However, the 
record contains the opinion from the February 2004 VA joints 
examiner that there was poor sleep associated with anxiety 
and nightmares with aches and pains in some joints, mostly 
consistent with undiagnosed illness associated with the Gulf 
War.  And the Veteran has reported that he has fatigue with 
prolonged episodes of diarrhea and poor food intake, as well 
as after periods of anxiety.  On remand, an additional VA 
examination is required to clarify the etiology of the 
Veteran's complaints of fatigue, sleep loss, and joint pain.  
Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Jamaica Plain and Causeway Street 
VA treatment facilities, dated since March 
2008.  

2.  Thereafter, make arrangements for the 
Veteran to have an appropriate 
examination(s) to determine the etiology 
of his complaints of fatigue, sleep loss, 
and joint pain.  The claims folder must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).

The examiner(s) should render diagnoses of 
all current disabilities manifested by 
fatigue, sleep loss, and joint pain (i.e., 
right knee, hips, shoulders, ankles, and 
back).  All necessary tests in order to 
determine the correct diagnoses as 
determined by the examiner(s) are to be 
done.  If no such disorders are found, the 
examiner(s) should so state.

The examiner(s) should specifically 
indicate whether or not fatigue, sleep 
loss, and joint pain (i.e., right knee, 
hips, shoulders, ankles, and back) are 
symptoms of a diagnosed disability or are 
attributable to an undiagnosed illness.

Are the Veteran's complaints of sleep 
disturbance a symptom of his service-
connected PTSD?

Are the Veteran's complaints of fatigue a 
symptom of his service-connected PTSD or 
of his service-connected irritable bowel 
syndrome?

Does the Veteran meet the criteria for a 
diagnosis of fibromyalgia?

Does the Veteran meet the criteria for a 
diagnosis of chronic fatigue syndrome?

The examiner(s) should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
disability manifested by fatigue, sleep 
loss, or joint pain (i.e., right knee, 
hips, shoulders, ankles, and back) had its 
onset during active service or is related 
to any in-service disease or injury.

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationale for all opinions and conclusions 
reached.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


